UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-08268 Firsthand Funds (Exact name of registrant as specified in charter) 111 N. Market Street, Suite 105 San Jose, CA 95113 (Address of principal executive offices) (Zip code) SiVest Group, Incorporated 111 N. Market Street, Suite 105 San Jose, CA 95113 (Name and address of agent for service) registrant's telephone number, including area code: (408) 624-9527 Date of fiscal year end: December 31 Date of reporting period: June 30, 2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Report to Shareholders is attached herewith. Firsthand Funds Semi-Annual Report to Shareholders Firsthand Technology Value Fund® Firsthand Technology Leaders Fund Firsthand Technology Opportunities Fund Firsthand Alternative Energy Fund June 30, 2010 CONTENTS Performance Summary 2 President’s Letter 4 Shareholder Fee Example 6 Portfolio of Investments 8 Statements of Assets and Liabilities 18 Statements of Operations 19 Statements of Changes in Net Assets 20 Statement of Cash Flows 22 Financial Highlights 23 Notes to Financial Statements 27 PERFORMANCE SUMMARY Period Returns (Average Annual Total Returns as of 6/30/10) EXPENSE FUND YTD* 1-YEAR 3-YEAR 5-YEAR 10-YEAR RATIO** Firsthand Technology Value Fund® -13.09% 2.65% -13.73% -1.13% -12.78% 1.85% Firsthand Technology Leaders Fund -5.70% 16.71% -7.05% 2.14% -10.30% 1.85% Firsthand Technology Opportunities Fund 3.21% 32.69% 1.71% 9.63% -10.35% 1.85% Firsthand Alternative Energy Fund -23.60% -6.85% • • • 2.09% NASDAQ Composite Index -6.61% 16.04% -5.88% 1.39% -5.50% • S&P 500 Index -6.64% 14.43% -9.79% -0.79% -1.59% • WilderHill Clean Energy Index -24.55% -16.73% • * Not Annualized. ** Per the most recent Prospectus. Returns Since Inception (Average Annual Total Returns as of 6/30/10) AVERAGE WILDERHILL ANNUAL NASDAQ CLEAN TOTAL COMPOSITE S&P 500 ENERGY FUND RETURNS INDEX INDEX INDEX Firsthand Technology Value Fund® (05/20/94) 8.97% 7.40% 7.17% • Firsthand Technology Leaders Fund (12/10/97) 4.92% 2.71% 2.20% • Firsthand Technology Opportunities Fund (9/30/99) -6.49% -1.82% -0.24% • Firsthand Alternative Energy Fund (10/29/07) -16.79% -9.40% -11.96% -34.66% Returns assume reinvestment of all dividends and distributions but do not reflect the impact of taxes. The performance data quoted represent past performance. Past performance cannot guarantee future results, and current performance may be lower or higher than the performance quoted. Both the return from and the principal value of an investment in the Funds will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. To obtain performance as of the most recent month-end, please contact Firsthand Funds by calling 1.888.884.2675 or go to www.firsthandfunds.com. The Nasdaq Composite Index (NASDAQ) is a capitalization-weighted index of all common stocks listed with Nasdaq. The Standard & Poor’s 500 Index (S&P 500) is a market-weighted index of 500 stocks of well-established companies. Each index represents an unmanaged, broad-based basket of stocks. These indices are typically used as benchmarks for overall market performance. The Wilder Hill Clean Energy Index is a market-weighted index of 40 companies in the cleaner fuel, energy conversion, energy storage, greener utilities, power delivery and conservation, and renewable energy harvesting sectors. You cannot invest directly in an index. 2 2010 Semi-Annual Report Each Fund may invest in small-capitalization companies and Initial Public Offerings (“IPOs”). These investments will be more volatile than investments in large-capitalization companies and loss of principal could be greater. The Funds may invest in foreign securities, which will be subject to greater risks than investing in domestic securities. Because the Funds are not diversified, they can take larger positions in fewer companies, increasing their risk profile. The Funds invest in several industries within the technology sector and the relative weightings of these industries in a Fund’s portfolio may change at any time. Holdings by Industry - % of Net Assets (as of 6/30/10) INDUSTRY FIRSTHAND TECHNOLOGY VALUE FUND FIRSTHAND TECHNOLOGY LEADERS FUND FIRSTHAND TECHNOLOGY OPPORTUNITIES FUND FIRSTHAND ALTERNATIVE ENERGY FUND Advanced Materials 6.4% 5.1% • 9.3% Basic Materials • • • 0.9% Battery 3.0% • 2.1% 7.1% Building Automation • • • 1.1% Business Services • • 8.0% • Communications 3.2% 5.0% 6.0% • Communications Equipment 6.3% 11.1% 2.9% • Computer • 11.2% 6.6% • Computer-Integrated 0.2% • • • Consumer Electronics 2.1% • 2.7% • Defense & Aerospace 2.4% • • • Electronics Manufacturing Services 0.2% • • • Energy Efficiency 2.3% • • 8.2% Environmental Services • • • 0.9% Industrials • • • 1.8% Intellectual Property 5.9% • • 2.3% Internet 16.7% 4.7% 28.6% • Internet Security 2.4% 2.7% 1.5% • Networking • 3.2% 1.0% • Other • • 0.2% • Other Electronics 9.2% 13.8% 5.1% 6.2% Peripherals 1.6% 4.2% • • Photonics 1.4% • • • Renewable Energy 10.7% 1.3% 2.1% 53.3% Semiconductors 13.7% 19.9% 5.8% 5.7% Services 0.1% • 1.1% • Software 1.6% 13.9% 13.5% • Net Other Assets and Liabilities 10.6% 3.9% 12.8% 3.2% Portfolio holdings are subject to change. www.firsthandfunds.com 3 PRESIDENT’S LETTER DEAR FELLOW SHAREHOLDERS, Following the dramatic stock market rebound of 2009, the first half of 2010 can best be described as “choppy.” The 2009 rally carried over into January, but then fell apart following the Q4 earnings season. Yet another rally ensued from February to late April, only to be undone by the Greek/European debt crisis. Since then, the market has struggled to find direction as good news has usually been followed by bad news. It still feels very much like we’re in the early stages of economic recovery, but lacking clear direction for markets to follow. The year to-date performance of Firsthand Funds has been mixed (see performance tables on page 2). I am happy to report that both Firsthand Technology Opportunities Fund and Firsthand Technology Leaders Fund beat their benchmarks for the period, returning 3.21% and -5.70%, respectively, compared with -6.61% for the NASDAQ Composite and -6.64% for the S&P 500. Firsthand Alternative Energy Fund also beat its primary benchmark, but only modestly; the Fund was down 23.6% for the first six monthsof 2010, while the WilderHill Clean Energy Index posted a -24.55% return for the period.Firsthand Technology Value Fund was the biggest underperformer, losing 13.09% for the period. Broadly speaking, companies with exposure to Apple, such as Broadcom (BRCM), Netflix (NFLX), and LogMeIn (LOGM), performed well as growth in the iPhone and iPad continue to expand the markets for these businesses. More generally, the rapid growth of smart phones and the mobile data network build-out has provided a strong tail wind to those companies working to support this powerful trend. Though the U.S. economy appears to be finally recovering, international markets have generally fared better. Asian markets have been particularly strong, and companies with substantial exposure to greater China have demonstrably outperformed. On the down side, many technology blue-chip companies have not fared as well as their small- and mid-cap peers. Mature industries, such as the PC industry, are not growing as quickly as they once did. Alternative energy companies, particularly those in the solar photovoltaic market, continued to struggle this year as European subsidies (known as feed-in tariffs) were re-worked and project financing continued to be difficult to come by. The first-half performance of our funds reflects the differing investment strategies employed by each. Firsthand Technology Opportunities Fund, by virtue of its focus on fast-growing markets within the tech sector, including China, e-commerce, and small- to mid-cap stocks, substantially outperformed our other funds as well as its benchmarks for the period. It was also helped by its avoidance of the alternative energy sector. Firsthand Technology Leaders Fund performed practically in-line with the Nasdaq Composite Index and the S&P 500 Index, no surprise given its large-cap focus, like that of the benchmarks. Firsthand Technology Value Fund, owing to its greater emphasis on alternative energy companies posted larger losses than did the benchmarks. Meanwhile, Firsthand Alternative Energy Fund suffered along with the alternative energy sector, particularly due to its focus on solar companies. 4 2010 Semi-Annual Report One trend related to the technology sector that bears monitoring is the changing dynamic of the venture capital market. Despite the high-profile initial public offering (IPO) of Tesla Motors (TSLA) during the first half of the year, the market for IPOs remains a challenging one. This is nothing new; the “IPO window,” as it is known, effectively slammed shut in mid-2008. As a result of this and other factors, we have witnessed a growing trend in recent years of companies choosing to remain private or be acquired. For us that has translated into a smaller pool of high-growth companies in which to invest, while the likes of Facebook, YouTube, Pandora, and LinkedIn have avoided the IPO path and the burdens that go with it. This trend was a factor in our decision to broaden the scope of the investment strategy for Firsthand Technology Opportunities Fund earlier this year. Looking forward, the biggest driver of performance during the second half of the year will be the health of the global economy. While it is difficult for us to predict whether growth will strengthen or abate, our objective is to find the companies that will outperform their peers, regardless of macroeconomic conditions. We look forward to continued success and thank you for your support. Sincerely, Kevin Landis President www.firsthandfunds.com 5 SHAREHOLDER FEE EXAMPLE (unaudited) Example—In general, mutual fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads), redemption fees, and exchange fees; and (2) ongoing costs, including management fees, 12b-1 distribution and service fees, non-12b-1 service fees, and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in a Fund and to compare these costs with the ongoing costs of investing in other mutual funds. Note that Firsthand Funds (“Trust”) does not charge transaction fees for 12b-1 distribution and service fees, though you may incur transaction fees if you purchase shares through a broker. The example on the following page is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from January 1, 2010 through June 30, 2010. Actual Expenses—The section of the table at right entitled “Actual” provides information about actual account values and actual expenses. You may use this information, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the section entitled “Actual” under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. If your account is an IRA or other tax-qualified savings plan, your expenses may also have included a $10 annual fee. In either case, the amount of any fee paid through your account would increase the estimate of expenses you paid during the period and decrease your ending account value. Hypothetical Example for Comparison Purposes—The section of the table at right entitled “Hypothetical” provides information about hypothetical account values and hypothetical expenses based on a Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate your actual ending account balance or the expenses you paid for the period. However, you may use this information to compare the ongoing costs of investing in the Trust to other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. As in the case of the actual expense example, if your account is subject to an IRA fee, the amount of the fee paid through your account would increase the hypothetical expenses you would have paid during the period and decrease the hypothetical ending account value. Please note that the expenses shown in the table at right are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. The examples also assume all dividends and distributions have been reinvested. 6 2010 Semi-Annual Report FIRSTHAND TECHNOLOGY VALUE FUND BEGINNING ENDING EXPENSES PAID ACCOUNT VALUE ACCOUNT VALUE DURING PERIOD* ANNUALIZED 1/1/10 6/30/10 1/1/10 - 6/30/10 EXPENSE RATIO Actual 1.86% Hypothetical** 1.86% FIRSTHAND TECHNOLOGY LEADERS FUND BEGINNING ENDING EXPENSES PAID ACCOUNT VALUE ACCOUNT VALUE DURING PERIOD* ANNUALIZED 1/1/10 6/30/10 1/1/10 - 6/30/10 EXPENSE RATIO Actual 1.85% Hypothetical** 1.85% FIRSTHAND TECHNOLOGY OPPORTUNITIES FUND BEGINNING ENDING EXPENSES PAID ACCOUNT VALUE ACCOUNT VALUE DURING PERIOD* ANNUALIZED 1/1/10 6/30/10 1/1/10 - 6/30/10 EXPENSE RATIO Actual 1.85% Hypothetical** 1.85% FIRSTHAND ALTERNATIVE ENERGY FUND BEGINNING ENDING EXPENSES PAID ACCOUNT VALUE ACCOUNT VALUE DURING PERIOD* ANNUALIZED 1/1/10 6/30/10 1/1/10 - 6/30/10 EXPENSE RATIO Actual 1.98% Hypothetical** 1.98% * Expenses are calculated by multiplying the Fund’s annualized expense ratio listed above by the average account value over the period and multiplying that number by 181/365 (to reflect the one-half year period). ** 5% return per year before expenses. The expenses shown in the table do not reflect any fees that may be charged to you by brokers, financial intermediaries, or other financial institutions. www.firsthandfunds.com 7 FIRSTHAND TECHNOLOGY VALUE FUND Portfolio of Investments, June 30, 2010 (unaudited) MARKET SHARES VALUE COMMON STOCKS — 71.9% ($102,594,739) Advanced Materials — 5.1% ($7,301,890) Corning, Inc. $ MEMC Electronic Materials, Inc.* Battery — 3.0% ($4,262,360) A123 Systems, Inc.* Communications — 3.2% ($4,610,408) Clearwire Corp., Class A* Equinix, Inc.* Communications Equipment — 6.3% ($9,032,450) QUALCOMM, Inc. ZTE Corp. Computer-Integrated — 0.2% ($324,000) Wave Systems Corp., Class A* Consumer Electronics — 2.1% ($2,918,052) TiVo, Inc.* Defense & Aerospace — 2.4% ($3,403,530) FLIR Systems, Inc.* Electronics Manufacturing Services — 0.2% ($289,618) Quanta Computer, Inc. - GDR Energy Efficiency — 2.3% ($3,222,268) Echelon Corp.* Intellectual Property — 0.4% ($577,181) Silicon Genesis Corp., Common *(1)(2) Internet — 16.7% ($23,779,463) Akamai Technologies, Inc.* Ctrip.com InternationalLtd. - ADR* Netflix, Inc.* Shanda Interactive Entertainment Ltd. - ADR* Internet Security —2.4% ($3,483,648) McAfee, Inc.* Other Electronics — 9.2% ($13,179,300) Intevac, Inc.* Microvision, Inc.* VeriFone Holdings, Inc.* Peripherals — 1.6% ($2,295,040) Seagate Technology, Inc.* Photonics — 1.4% ($1,966,020) Newport Corp.* Renewable Energy — 0.1% ($120,852) Amtech Systems, Inc.* Solaicx Common (1)* Semiconductors — 13.7% ($19,493,144) Broadcom Corp., Class A Entropic Communications, Inc.* Intel Corp. Marvell Technology Group Ltd.* Semiconductor Manufacturing International Corp. - ADR* Synaptics, Inc.* Software — 1.6% ($2,335,515) Microsoft Corp. PREFERRED STOCK — 17.1%($24,463,791) Advanced Materials — 1.3% ($1,875,000) see accompanying notes to financial statements 8 2010 Semi-Annual Report FIRSTHAND TECHNOLOGY VALUE FUND - continued Portfolio of Investments, June 30, 2010 (unaudited) SHARES/ PAR VALUE MARKET VALUE UCT Coatings, Inc., Series B *(1) $ Intellectual Property — 5.4% ($7,690,752) Silicon Genesis Corp., Series 1-C *(1)(2) Silicon Genesis Corp., Series 1-D *(1)(2) Silicon Genesis Corp., Series 1-E *(1)(2) Silicon Genesis Corp., Series 1-F *(1)(2) Networking — 0.0%($3,862) IP Unity, Inc., Series C *(1) IP Unity, Inc., Series E *(1) Renewable Energy —10.4% ($14,878,424) SoloPower, Series A *(1)(2) SoloPower, Series B *(1)(2) Services — 0.0%($15,753) Innovion Corp., Series C *(1) CONVERTIBLE BOND — 0.1% ($70,063) Services — 0.1% ($70,063) Innovion Corp., 9.5% (1) WARRANTS — 0.1%($152,698) Advanced Materials — 0.0% ($751) UCT Coatings, Inc., Common Warrant (1) UCT Coatings, Inc., Common Warrant (1) 6 UCT Coatings, Inc., Common Warrant (1) Intellectual Property — 0.1% ($151,878) Silicon Genesis Corp., 1-E Warrant *(1)(2) Silicon Genesis Corp., 1-E Warrant *(1)(2) 0 Silicon Genesis Corp., Common Warrant *(1)(2) Networking — 0.0% ($69) IP Unity, Inc., E-1 Warrant *(1) 69 Renewable Energy — 0.0% ($—) Solaicx, Common Warrant *(1) 0 PARTICIPATION NOTES— 0.2% ($320,385) Renewable Energy —0.2% ($320,385) Suzlon Energy Ltd., 0.00% 09/16/10* Total Investments (Cost $147,129,444) — 89.4% Other assets in excess of liabilities — 10.6% NET ASSETS — 100.0% $ * Non-income producing security. Restricted security. Affilited issuer. ADR American Depositary Receipt GDR Global Depositary Receipt PLC Public Liability Co. see accompanying notes to financial statements www.firsthandfunds.com 9 FIRSTHAND TECHNOLOGY LEADERS FUND Portfolio of Investments, June 30, 2010 (unaudited) SHARES/ CONTRACTS MARKET VALUE COMMON STOCKS— 96.2% ($32,607,935) Advanced Materials — 5.1% ($1,732,895) Corning, Inc. $ Communications — 5.6% ($1,882,521) China Mobile Hong Kong Ltd. - ADR (1) Communications Equipment — 11.0% ($3,733,845) Nokia Corp. - ADR QUALCOMM, Inc. Telefonaktiebolaget Ericsson LM - ADR (1) Computer — 11.1% ($3,765,783) Apple, Inc.* Hewlett-Packard Co. (1) Internet — 4.7% ($1,601,820) Google, Inc., Class A* Internet Security — 2.7% ($921,600) McAfee, Inc.* Networking — 3.2% ($1,099,596) Cisco Systems, Inc.* Other Electronics — 13.7% ($4,633,039) Koninklijke (Royal) Philips Electronics N.V. L-1 Identity Solutions, Inc.* LG Display Co., Ltd. - ADR VeriFone Systems, Inc.*(1) Peripherals — 4.3% ($1,449,360) EMC Corp. *(1) Renewable Energy — 1.3% ($423,654) Suntech Power Holdings Co., Ltd. - ADR *(1) Semiconductors — 20.4% ($6,913,053) Broadcom Corp., Class A (1) Intel Corp. Micron Technology, Inc.* SanDisk Corp. * Software — 13.1% ($4,450,769) Activision Blizzard, Inc. (1) Adobe Systems, Inc. *(1) Microsoft Corp. Oracle Corp. PURCHASED OPTIONS — 1.6% ($560,305) Communications — 0.1% ($48,050) Mobile TeleSystems Call Option, Expiring September 2010, Strike Price $21.00 China Mobile Hong Kong Ltd. Put Option - ADR, Expiring September 2010, Strike Price $42.50 Communications Equipment — 0.1% ($17,685) Telefonaktiebolaget Ericsson LM - ADR Put Option, Expiring July 2010, Strike Price $10.00 Computer — 0.2% ($75,375) Hewlett-Packard Co. Put Option, Expiring August 2010, Strike Price $45.00 Other Electronics — 0.1% ($24,000) see accompanying notes to financial statements 10 2010 Semi-Annual Report FIRSTHAND TECHNOLOGY LEADERS FUND - continued Portfolio of Investments, June 30, 2010 (unaudited) MARKET CONTRACTS VALUE VeriFone Holdings, Inc. Put Option, Expiring July 2010,Strike Price $17.50 $ Peripherals — 0.0% ($5,544) EMC Corp. Put Option, Expiring July 2010, Strike Price $17.00 Renewable Energy — 0.1% ($25,410) Suntech Power Holdings Put Option, Expiring September 2010, Strike Price $7.50 Semiconductors — 0.1% ($57,680) Broadcom Corp. Class A Put Option, Expiring August 2010, Strike Price $30.00 Software — 0.9% ($306,561) Adobe Systems, Inc. Put Options, Expiring October 2010, Strike Price $31.00 Activision Blizzard, Inc. Put Option, Expiring August 2010, Strike Price $10.00 Total Investments(Cost $34,778,878) — 97.8% Other assets in excess of liabilities — 2.2% NET ASSETS — 100.0% $ WRITTEN OPTIONS — (1.7)% ($577,875) (2) Communications — (0.7)% ($236,215) Mobile TeleSystems Put Option, Expiring September 2010, Strike Price $18.00 ) China Mobile Hong Kong Ltd. Call Option, Expiring September 2010, Strike Price $45.00 ) Communications Equipment — 0.0% ($11,790) Telefonaktiebolaget Ericsson LM - ADR Call Option, Expiring July 2010, Strike Price $12.50 ) Computer — (0.1)% ($26,775) Hewlett-Packard Co. Call Option, Expiring August 2010, Strike Price $46.00 ) Other Electronics — (0.0)% ($18,000) VeriFone Systems, Inc. Call Option, Expiring July 2010, Strike Price $20.00 ) Peripherals — (0.1)% ($18,216) EMC Corp. Call Option, Expiring July 2010, Strike Price $19.00 ) Renewable Energy — (0.1)% ($30,723) Suntech Power Holdings Co., Ltd. Call Option, Expiring September 2010, Strike Price $10.00 ) see accompanying notes to financial statements www.firsthandfunds.com 11 FIRSTHAND TECHNOLOGY LEADERS FUND - continued Portfolio of Investments, June 30, 2010 (unaudited) MARKET CONTRACTS VALUE Semiconductors — (0.6)% ($204,400) Broadcom Corp. Class A Call Option, Expiring August 2010, Strike Price $31.00 $ ) Software — (0.1)% ($31,756) Adobe Systems, Inc. Call Option, Expiring October 2010, Strike Price $32.00 ) Activision Blizzard, Inc. Call Option, Expiring August 2010, Strike Price $13.00 ) Total Written Options (Proceeds $977,041) $ ) * Non-income producing security. Securities held in connection with open written call options. Cash in the amount of $756,000 was segregated with the brokers to serve as collateral for written options and is included in “Other assets in excess of liabilities”. ADR American Depositary Receipt see accompanying notes to financial statements 12 2010 Semi-Annual Report FIRSTHAND TECHNOLOGY OPPORTUNITIES FUND(1) Portfolio of Investments, June 30, 2010 (unaudited) MARKET SHARES VALUE COMMON STOCKS — 85.1% ($35,909,196) Battery — 2.1% ($886,420) A123 Systems, Inc.* $ Business Services — 8.0% ($3,361,257) CyberSource Corp.* DG FastChannel, Inc.* Digital River, Inc.* Taleo Corp., Class A* Communications — 6.0% ($2,544,912) Clearwire Corp., Class A* Equinix, Inc.* NeuStar, Inc., Class A* Communications Equipment — 2.9% ($1,234,668) Ciena Corp.* Telefonaktiebolaget Ericsson LM - ADR Computer — 6.6% ($2,770,961) Apple, Inc.* International Business Machines Corp. (2) Consumer Electronics — 2.7% ($1,157,268) Shutterfly, Inc.* Internet — 27.7% ($11,678,869) 51job, Inc. - ADR* Akamai Technologies, Inc.* Baidu, Inc. - SP ADR*(2) comScore, Inc.* Ctrip.com International Ltd. - ADR* Giant Interactive Group, Inc. - ADR Google, Inc., Class A* Internet Brands, Inc., Class A* LivePerson, Inc.* Netflix, Inc.*(2) ValueClick, Inc.* VistaPrint NV* Internet Security — 1.5% ($614,400) McAfee, Inc.* Networking — 1.0% ($437,106) Sycamore Networks, Inc. Other Electronics — 4.8% ($2,017,155) L-1 Identity Solutions, Inc.* VeriFone Systems, Inc.* Renewable Energy — 2.0% ($845,835) JA Solar Holdings Co., Ltd. - ADR *(2) Semiconductors — 5.7% ($2,428,202) ARM Holdings, PLC - SP ADR SanDisk Corp.*(2) Skyworks Solutions, Inc.* Services — 1.1% ($464,271) LogMeIn, Inc.* Software — 13.0% ($5,467,872) Activision Blizzard, Inc. Citrix Systems, Inc.* Emdeon, Inc., Class A* Microsoft Corp. NICE-Systems Ltd. - ADR* see accompanying notes to financial statements www.firsthandfunds.com 13 FIRSTHAND TECHNOLOGY OPPORTUNITIES FUND - continued Portfolio of Investments, June 30, 2010 (unaudited) SHARES/ CONTRACTS MARKET VALUE Novell, Inc.* $ VeriSign, Inc.* Websense, Inc.* PURCHASED OPTIONS — 2.9% ($1,252,081) Computer — 0.0% ($14,076) International Business Machines Corp. Put Option, Expiring July 2010, Strike Price $120.00 92 Internet — 1.5% ($631,125) Akami Technologies, Inc. Put Option, Expiring January 2011, Strike Price $40.00 Akami Technologies, Inc. Put Option, Expiring January 2011, Strike Price $42.00 Baidu, Inc. - SP ADR Put Option, Expiring January 2011, Strike Price $72.00 Baidu, Inc. - SP ADR Put Option, Expiring January 2011, Strike Price $66.00 Netflix, Inc. Put Option, Expiring December 2010, Strike Price $110.00 62 Other — 0.2% ($79,600) PowerShares QQQ Put Option, Expiring September 2010, Strike Price $35.00 PowerShares QQQ Put Option, Expiring July 2010, Strike Price $40.00 Other Electronics — 0.3% ($105,000) VeriFone Systems, Inc. Put Option, Expiring July 2010, Strike Price $20.00 Renewable Energy — 0.1% ($54,000) JA Solar Holdings Co., Ltd. - ADR Put Option, Expiring December 2010, Strike Price $4.00 Semiconductors — 0.3% ($138,600) SanDisk Corp. Put Option, Expiring January 2011, Strike Price $40.00 Software — 0.5% ($229,680) Microsoft Corp. Put Option, Expiring July 2010, Strike Price $28.00 Total Investments(Cost $30,557,214) — 88.0% see accompanying notes to financial statements 14 2010 Semi-Annual Report FIRSTHAND TECHNOLOGY OPPORTUNITIES FUND - continued Portfolio of Investments, June 30, 2010 (unaudited) MARKET CONTRACTS VALUE Other assets in excess of liabilities — 12.0% $ NET ASSETS — 100.0% $ WRITTEN OPTIONS — (0.8)% ($328,036) Computer — (0.0)% ($4,784) International Business Machines Corp. Call Option, Expiring July 2010, Strike Price$130.00 92 ) Internet — (0.6)% ($236,330) Akami Technologies, Inc. Call Option, Expiring January 2011, Strike Price $50.00 ) Baidu, Inc. – SP ADR Call Option, Expiring January 2011, Strike Price $97.00 ) Netflix, Inc. Call Option, Expiring January 2011, Strike Price $160.00 62 ) Other Electronics — 0.0% ($7,000) VeriFone Systems, Inc. Call Option, Expiring July 2010, Strike Price $22.50 ) Renewable Energy — 0.0% ($9,000) JA Solar Holdings Co., Ltd. - ADR Call Option, Expiring December 2010, Strike Price $8.00 ) Semiconductors — (0.2)% ($70,400) SanDisk Corp.Call Option, Expiring January 2011, Strike Price $55.00 ) Software — 0.0% ($522) Microsoft Corp. Call Option, Expiring July 2010, Strike Price $31.00 ) Total Written Options (Proceeds $570,310) $ ) * Non-income producing security. Prior to 5/1/10, Firsthand Technology Opportunities Fund was named Firsthand e-Commerce Fund. Securities held in connection with open written call options. ADR American Depositary Receipt PLC Public Limited Company SP ADR Sponsored American Depositary Receipt see accompanying notes to financial statements www.firsthandfunds.com 15 FIRSTHAND ALTERNATIVE ENERGY FUND Portfolio of Investments, June 30, 2010 (unaudited) MARKET SHARES VALUE COMMON STOCKS — 96.6% ($5,182,361) Advanced Materials — 9.3% ($500,229) Corning, Inc. $ MEMC Electronic Materials, Inc.* Metabolix, Inc.* Praxair, Inc. Basic Materials — 0.9% ($45,770) Metalico, Inc.* Battery — 7.1% ($378,143) A123 Systems, Inc.* Building Automation — 1.1% ($59,114) Johnson Controls, Inc. Energy Efficiency — 8.2% ($441,230) Echelon Corp.* Honeywell International, Inc. Itron, Inc.* Environmental Services — 0.9% ($49,914) ADA-ES, Inc.* Industrials — 1.8% ($95,647) 3M Co. United Technologies Corp. Intellectual Property — 2.2% ($118,727) Silicon Genesis Corp., Common *(1) Other Electronics — 6.2% ($334,769) Intevac, Inc.* Koninklijke (Royal) Philips Electronics N.V. Renewable Energy — 53.2% ($2,855,017) Amtech Systems, Inc.* Ascent Solar Technologies, Inc.* Daystar Technologies, Inc.* FuelCell Energy, Inc.* Gamesa Corp. Tecnologica S.A.* GT Solar International, Inc.* Iberdrola S.A. JA Solar Holdings Co., Ltd. - ADR* KYOCERA Corp. - ADR Meyer Burger Technology AG* Motech Industries, Inc. Orion Energy Systems, Inc.* Renewable Energy Corp. A.S.* Sharp Corp. Solarfun Power Holdings Co., Ltd. - ADR* SunPower Corp., Class B* Suntech Power Holdings Co., Ltd. - ADR* Trina Solar Ltd. - ADR* U.S. Geothermal, Inc.* ULVAC, Inc. Vestas Wind Systems A.S.* WaterFurnace Renewable Energy, Inc. see accompanying notes to financial statements 16 2010 Semi-Annual Report FIRSTHAND ALTERNATIVE ENERGY FUND - continued Portfolio of Investments, June 30, 2010 (unaudited) MARKET SHARES VALUE Yingli Green Energy Holding Co. - ADR* $ Semiconductors — 5.7% ($303,801) National Semiconductor Corp. Power Integrations, Inc. PREFERRED STOCKS — 0.2% ($12,007) Intellectual Property — 0.1% ($3,314) Silicon Genesis Corp., Series 1-C *(1) Silicon Genesis Corp., Series 1-E *(1) Renewable Energy — 0.1% ($8,693) SoloPower, Series C-1 (1) Total Investments (Cost $6,732,470) — 96.8% Other assets in excess of liabilities — 3.2% NET ASSETS — 100.0% $ * Non-income producing security. Restricted security. ADR American Depositary Receipt see accompanying notes to financial statements www.firsthandfunds.com 17 STATEMENTS OF ASSETS AND LIABILITIES June 30, 2010 (unaudited) FIRSTHAND FIRSTHAND FIRSTHAND TECHNOLOGY FIRSTHAND TECHNOLOGY TECHNOLOGY OPPORTUNITIES ALTERNATIVE VALUE FUND LEADERS FUND FUND(1) ENERGY FUND ASSETS Investment securities: Unaffiliated issuers at acquisition cost $ Affiliated issuers at acquisition cost — — — Total acquisition cost $ Unaffiliated issuers at market value $ Affiliated issuers at market value — — — Total market value (Note 2) Cash — Segregated cash — — Foreign currency at value (cost $0, $0, $0 and $72,191) — — — Receivable for securities sold — Receivable from dividends, interest, and reclaims Receivable for capital shares sold Other receivables — — — TOTAL ASSETS LIABILITIES Written options, at value (proceeds $0, $977,041, $570,310 and $0) — — Due to Custodian — — — Payable for securities purchased — Payable to affiliates (Note 4) Payable for capital shares redeemed TOTAL LIABILITIES NET ASSETS $ Net Assets consist of: Paid-in-capital $ Accumulated net investment loss ) Accumulated net realized losses from security transactions, foreign currency transactions, short sales and written options ) Net unrealized appreciation (depreciation) on investments, foreign currency and written options ) ) ) NET ASSETS $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, redemption price and offering price per share (Note 2) $ (1) Prior to 5/1/10, Firsthand Technology Opportunities Fund was named Firsthand e-Commerce Fund. see accompanying notes to financial statements 18 2010 Semi-Annual Report STATEMENTS OF OPERATIONS For the Six Months Ended June 30, 2010 (unaudited) FIRSTHAND FIRSTHAND FIRSTHAND TECHNOLOGY TECHNOLOGY FIRSTHAND TECHNOLOGY LEADERS OPPORTUNITIES ALTERNATIVE VALUE FUND FUND FUND(1) ENERGY FUND INVESTMENT INCOME Unaffiliated dividends $ Unaffiliated interest Foreign tax withholding ) TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees (Note 4) Administration fees (Note 4) Trustees fees Miscellaneous fees — — — GROSS EXPENSES Investment advisory fees waived (Note 4) TOTAL NET EXPENSES NET INVESTMENT LOSS ) Net Realized and Unrealized Gain (Loss) on Investments: Net realized gains from security transactions Non-affiliated Net realized gains (losses) from rights and purchased option transactions (2) Net realized gains on foreign currency 16 — — Net realized gains (losses) from written option transactions (2) — ) Net realized gains from securities sold short — — — Net change in unrealized depreciation on investments and foreign currency ) Net change in unrealized appreciation (depreciation) on rights, purchased option and warrants (2) ) ) — Net change in unrealized appreciation on written options (2) — — Net change in unrealized appreciation on securities sold short — — — Net Realized and Unrealized Gain (Loss) on Investments ) ) ) Net Increase (Decrease) In Net Assets Resulting From Operations $ ) $ ) $ $ ) (1) Prior to 5/1/10, Firsthand Technology Opportunities Fund was named Firsthand e-Commerce Fund. (2) Primary risk exposure is equity contracts. see accompanying notes to financial statements www.firsthandfunds.com 19 STATEMENTS OF CHANGES IN NET ASSETS FIRSTHAND TECHNOLOGY VALUE FUND FIRSTHAND TECHNOLOGY LEADERS FUND SIX MONTHS SIX MONTHS ENDED 6/30/10 YEAR ENDED ENDED 6/30/10 YEAR ENDED (UNAUDITED) 12/31/09 (UNAUDITED) 12/31/09 FROM OPERATIONS: Net investment loss $ ) $ ) $ ) $ ) Net realized gains (losses) from security transactions, rights, purchased options, foreign currency and written options ) ) Net change in unrealized appreciation (depreciation) on investments, purchased options, foreign currency and written options ) ) Net increase (decrease) in net assets from operations ) ) FROM CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Payment for shares redeemed ) Net decrease in net assets from capital share transactions ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) ) NET ASSETS: Beginning of period End of period $ Accumulated Net Investment Loss $ ) $
